DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 19,  25,  31  is/are rejected under 35 U.S.C. 103 as being unpatentable over Nory et al. (US 2019/0028975) in view of Yang et al. (US 2020/0037257), newly recited reference.
Regarding claim 19, Nory et al. discloses a method (,P:0017, fig. 10 number 1000 and P:0078-P:0084), comprising: when an transmission overlap between at least two channels (first uplink transmission and the second uplink transmission) exists in time domain (P:0017 and P:0079-P:0080), performing power control based on respective transmission contents of channels of the at least two channels (fig. 10 number 1030 and P:0080-P:0081), and transmitting uplink information according to the performed power control (fig. 10 number 1050 and P:0084).  Nory et al. differs from claim 19 of the present invention in that it does not explicit disclose performing power control based on respective 
configured maximum transmit power value, as taught by Yang et al.


Regarding claim 25, Nory et al. discloses an apparatus (wireless communication device) (fig. 11 number 1100), comprising: a memory (non-transitory storage medium)  including executable instructions (fig. 11 number 1170); and a controller (processor)(fig. 11 number 1120); wherein the executable instructions, when executed by the processor, cause the apparatus to (P:0086-P:0088): when an transmission overlap between at least two channels (first uplink transmission and the second uplink transmission) exists in time domain (P:0017 and P:0079-P:0080), performing power control based on respective transmission contents of channels of the at least two channels (fig. 10 number 1030 and P:0080-P:0081), and transmitting uplink information according to the performed power control (fig. 10 number 1050 and P:0084).  Nory et al. differs from claim 25 of the present invention in that it does not explicit disclose performing power control based on respective transmission durations whether respective transmission contents of channels of the at least two channels comprise uplink control 

Regarding claim 31, Nory et al. discloses a memory (non-transitory storage medium)  including executable instructions (fig. 11 number 1170); wherein the executable instructions, when executed by  a controller (computer )(fig. 11 number 1120); cause the computer to (P:0086-P:0088): when an transmission overlap between at least two channels (first uplink transmission and the second uplink transmission) exists in time domain (P:0017 and P:0079-P:0080), performing power control based on respective transmission contents of channels of the at least two channels (fig. 10 number 1030 and P:0080-P:0081), and transmitting uplink information according to the performed power control (fig. 10 number 1050 and P:0084).  Nory et al. differs from claim 31of the present invention in that it does not explicit disclose performing power control based on respective transmission durations whether respective transmission contents of channels of the at least two channels comprise uplink control information (UCI).   Yang et al. teaches a method (page 14, claim 1), and performing power control whether respective transmission contents (uplink control information (UCI)) of channels of the at least two channels (physical uplink control channel (PUCCH)) comprise uplink control information (UCI) (page .

5.	Claims 37, 41 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nory et al. (US 2019/0028975) in view of Yang et al. (US 2020/0037257), newly recited reference as applied to claims 19,25 and 31 above and in further view of Gao (WO 2013/067976 A1), newly recited reference.
Regarding claims 37, 41 and 45, the combination of Nory et al. and Yang et al. differs from claims 37, 41 and 45 of the present invention in that they do not explicit disclose wherein performing the power control comprises: when the first channel comprises UCI and the second channel does not comprise UCI, reducing transmit power of an overlapping part of the second channel based on a maximum transmit power.  Gao teaches performing the power control where the first channel comprises UCI and the second channel does not comprise UCI, reducing transmit power of an overlapping part of the second channel based on a maximum transmit power (page 17 lines 20-35).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Nory et al. and Yang et al. with wherein performing the power control comprises: when the first channel comprises UCI and the second channel does not comprise UCI, reducing transmit power of an overlapping part of the second channel based on a maximum transmit power in order for the user equipment to perform equal scale power reduction on .

Allowable Subject Matter
5.	Claims  20,21,23,26,27,29,32,38-40,42-44 and 46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.	The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 20, 26 and 32 the prior art of record fails to teach or suggest alone, or in combination wherein performing the power control comprises: when the first channel comprises UCI and the second channel does not comprises UCI,  reducing transmit power of the first channel based on a maximum transmit power and a first proportion, and reducing transmit power of the second channel based on a second proportion, wherein the first proportion is smaller than the second proportion.

Regarding claims 38 and 42, the prior art of record fails to teach or suggest alone, or in combination  wherein an overlapping part of the first channel and an overlapping part of the second channel both use a respective self-contained demodulation reference signal (DMRS) for demodulation, a DMRS of the first channel and a DMRS of the second channel overlap, the overlapping part of the first channel is a first physical uplink shared channel (PUSCH), and the overlapping part of second channel is a second PUSCH.

Regarding claims 39 and 43, the prior art of record fails to teach or suggest alone, or in combination wherein an overlapping part of the first channel uses a shared demodulation reference signal (DMRS) for demodulation, an overlapping part of the second channel uses a self-contained DMRS 

Regarding claims 40, 44 and 46, the prior art of record fails to teach or suggest alone, or in combination performing power control based on respective transmission priorities of the at least two channels and based on whether respective transmission contents of the channels of the at least two channels comprise UCI, wherein a transmission priority of a channel whose transmission duration is shorter is higher than that of a channel whose transmission duration is longer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH FERGUSON whose telephone number is (571)272-7865.  The examiner can normally be reached on M-F 7 am -3 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L Kim can be reached on (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEITH FERGUSON/Primary Examiner, Art Unit 2648                                                                                                                                                                                          February 17, 2021